Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Abdo US 10043136
1. A quantum circuit assembly, comprising: 
a substrate (Abdo: fig. 1-6); one or more qubit devices over, on, or at least partially in the substrate (Abdo: fig. 1-6); and 
a demultiplexer to: receive a combined signal comprising at least a first signal in a first frequency range and a second signal in a second frequency range, based on the combined signal, generate a first demultiplexed signal as a signal indicative of the first signal, and generate a second demultiplexed signal as a signal indicative of the second signal, and provide the first and second demultiplexed signals to one or more of the one or more qubit devices (Abdo: fig. 1-6 - The diplexers 112_1 through 112_M are each configured to combine the qubit signal received at the low frequency input (Q) with the respective readout signal received at the high frequency input (R). For example, at low frequency port Q, diplexer 112_1 receives the first qubit signal at the first qubit frequency f.sub.Q1 from port 1 of the signal distributor 108, and at high frequency port R, the diplexer 112_1 receives the first readout signal at the first readout frequency f.sub.R1 from port 1 of the signal distributor 110. The diplexer 112_1 combines the signals received at ports Q and R and outputs a combined qubit signal and readout signal on port Q+R to a qubit-resonator 114_1 of quantum computer 150. The qubit-resonators 114_1 through 114_M are all together an individual quantum processor. The qubit-resonators 114 each include a qubit such as qubit 202 and a readout resonator such as resonator 204 shown in FIG. 2…). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo US 10043136 in view of Abdo US 9735776 (hereinafter as Abdo2).

2. The quantum circuit assembly according to claim 1, wherein: the first signal is a flux bias signal for a first qubit device of the one or more qubit devices, the second signal is a microwave drive signal for the first qubit device, and providing the first and second demultiplexed signals to the one or more qubit devices includes providing the first and second demultiplexed signal to the first qubit device (Abdo: fig. 1, unit 104, 105, 106, 107, 109). 
	Abdo merely disclose the term flux signal
	However, Abdo2 further teaches the flux sigal (Abdo2: col. 8, lines 32-67) in order to set the `working point` of the SQUID

 
3. The quantum circuit assembly according to claim 1, wherein: the one or more qubit devices include at least a first qubit device and a second qubit device, the first signal is a microwave drive signal for the first qubit device, the second signal is a microwave drive signal for the second qubit device, and providing the first and second demultiplexed signals to the one or more qubit devices includes providing the first demultiplexed signal to the first qubit device and providing the second demultiplexed signal to the second qubit device (Abdo: fig. 1-6, unit 100). 
 
4. The quantum circuit assembly according to claim 3, wherein: the combined signal further includes a third signal in a third frequency range, where the third signal is a flux bias signal for the first qubit device, the demultiplexer is further to generate a third demultiplexed signal as a signal indicative of the third signal separated from the combined signal, and providing the first and second demultiplexed signals to the one or more qubit devices further includes providing the third demultiplexed signal to the first qubit device (Abdo: fig. 4, unit 450-1, 450-2, 450-3). 

5. The quantum circuit assembly according to claim 3, wherein: the one or more qubit devices further include a third qubit device, the combined signal further includes a third signal in a third frequency range, where the third signal is a flux bias signal for the third qubit device, the demultiplexer is further to generate a third demultiplexed signal as a signal indicative of the third signal separated from the combined signal, and providing the first and second demultiplexed 

6. The quantum circuit assembly according to claim 1, wherein the demultiplexer includes one or more first filters configured to generate the first demultiplexed signal as the combined signal in which signal components having a frequency above a first threshold are attenuated (Abdo: fig. 4-5, In the case all diplexers are semi-identical, the Q side of the diplexer 112, 304, can include a low-pass filter (LPF) with a cutoff frequency that is larger than the maximum qubit frequency in use, and/or bandpass filter whose center frequency matches the average qubit frequency. The R side of the diplexer 112, 304 can include a high-pass filter (HPF) with a cutoff frequency that is smaller than the minimum readout frequency in use, and/or bandpass filter whose center frequency matches the average readout frequency). 

7. The quantum circuit assembly according to claim 6, wherein the demultiplexer further includes one or more second filters configured to generate the second demultiplexed signal as the combined signal in which signal components having a frequency below a second threshold are attenuated, wherein the second threshold is greater than the first threshold (Abdo: fig. 4-5, In the case all diplexers are semi-identical, the Q side of the diplexer 112, 304, can include a low-pass filter (LPF) with a cutoff frequency that is larger than the maximum qubit frequency in use, and/or bandpass filter whose center frequency matches the average qubit frequency. The R side of the diplexer 112, 304 can include a high-pass filter (HPF) with a cutoff frequency that is smaller than the minimum readout frequency in use, and/or bandpass filter whose center frequency matches the average readout frequency). 

8. The quantum circuit assembly according to claim 1, wherein frequency components of the first signal are below 1 gigahertz and frequency components of the second signal are above 2 gigahertz (Abdo: fig. 4-5, In the case all diplexers are semi-identical, the Q side of the diplexer 112, 304, can include a low-pass filter (LPF) with a cutoff frequency that is larger than the maximum qubit frequency in use, and/or bandpass filter whose center frequency matches the average qubit frequency. The R side of the diplexer 112, 304 can include a high-pass filter (HPF) with a cutoff frequency that is smaller than the minimum readout frequency in use, and/or bandpass filter whose center frequency matches the average readout frequency). 

9. The quantum circuit assembly according to claim 1, wherein the demultiplexer includes one or more first filters configured to generate the first demultiplexed signal as the combined signal in which signal components outside the first frequency range are attenuated (Abdo: fig. 4-5, In the case all diplexers are semi-identical, the Q side of the diplexer 112, 304, can include a low-pass filter (LPF) with a cutoff frequency that is larger than the maximum qubit frequency in use, and/or bandpass filter whose center frequency matches the average qubit frequency. The R side of the diplexer 112, 304 can include a high-pass filter (HPF) with a cutoff frequency that is smaller than the minimum readout frequency in use, and/or bandpass filter whose center frequency matches the average readout frequency).  

10. The quantum circuit assembly according to claim 1, wherein the demultiplexer includes one or more first filters configured to pass the second demultiplexed signal as the combined signal in which signal components outside the second frequency range are attenuated (Abdo: fig. 4-5, In 

11. The quantum circuit assembly according to claim 1, wherein the demultiplexer is an LC-based demultiplexer (Abdo: fig. 1-5, unit 100). 

12. The quantum circuit assembly according to claim 1, wherein the demultiplexer is a transmission line based demultiplexer (Abdo: fig. 1-5, unit 100). 

13. The quantum circuit assembly according to claim 1, wherein the demultiplexer is an active demultiplexer comprising one or more Josephson Junctions (Abdo: col. 15, lines 17-32). 

Claim 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo-Abdo2 further in view of Nakamura US 20040251987

14. The quantum circuit assembly according to claim 1, wherein the demultiplexer is an acoustic wave filter based demultiplexer (Abdo: frequency filter(s))
Nakamura further teaches acoustic wave filter (Nakamura : fig. 24 ; 0069]) in order to optimize the system such that a signal loss is minimized in plural frequencies.
Thus, it would have been obvious to one ordinary skill in the art before the effective of the filing date of the claim invention to include the above limitation into Abdo’s invention in order to optimize the system such that a signal loss is minimized in plural frequencies [0015], as tuahgt by Nakamura.

15. The quantum circuit assembly according to claim 1, wherein the substrate comprises a first face and a second face, the second face opposing the first face, and wherein the qubit device is provided over the first face while the demultiplexer is provided over the second face (Abdo: fig. 1-5, unit 100). 

16. The quantum circuit assembly according to claim 1, wherein: the substrate is a first substrate, the quantum circuit assembly further comprising a second substrate and a package substrate, the package substrate coupled to each of the first and the second substrates, and the demultiplexer is over, on, or at least partially in the second substrate (Abdo: fig. 1-5, unit 100). 

17. The quantum circuit assembly according to claim 1, wherein the one or more qubit devices and the demultiplexer are included in a single package (Abdo: fig. 1-5, unit 100). 

18. The quantum circuit assembly according to claim 1, wherein: the one or more qubit devices include a plurality of qubit devices, the quantum circuit assembly includes a plurality of demultiplexers, and each one of the plurality of qubit devices has a different one of the plurality of demultiplexers associated with it (Abdo: fig. 1-5, unit 100). 

19. The quantum circuit assembly according to claim 1, wherein: the one or more qubit devices include a plurality of qubit devices, the quantum circuit assembly includes a plurality of demultiplexers, and at least one of the demultiplexers is associated with two or more of the plurality of qubit devices (Abdo: fig. 1-5, unit 100).

Regarding claims 20-25, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-19, where the difference used is a “quantum device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415